CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-KSB of Fuego Entertainment, Inc. for the year ended May 31, 2007, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the Annual Report on Form 10-KSB of Fuego Entertainment, Inc. for the year ended May 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Annual Report on Form 10-KSB for the year ended May 31, 2007, fairly presents in all material respects, the financial condition and results of operations of Fuego Entertainment, Inc. By: /s/ Hugo M. Cancio Name: Hugo M. Cancio Title: Principal Executive Officer, Principal Financial Officer and Director Date: September 17, 2007 By: /s/ Hugo M. Cancio Name: Hugo M. Cancio Title: Principal Financial Officer Date: September 17, 2007
